 1
 2
 3                         TRANSCRIPT OF JAIL CALL
 4
 5
 6   DATE:   November 22, 2018
 7
 8   TIME:   14:53:18 PM
 9
10
11   PARTICIPANTS: LUCIO CELLI; (646)748-7493 “MAN”
12
13
14   [U/I] - UNINTELLIGIBLE
15
16   [I/A]- INAUDIBLE
17
18   [PH] – PHONETIC
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46

                                 Page 1 of 7
 1   [Phone Rings]
 2
 3   MAN:                 Hello?
 4
 5   MACHINE:             You have a prepaid call. You will not be
 6                        charged for this call. This call is from
 7                        Lucio Celli, an inmate at a federal
 8                        prison. This call is being recorded and
 9                        is subject to monitoring. Hang up to
10                        decline the call, or to accept dial “5”
11                        now. If you wish to block any-
12
13   [MAN accepts call]
14
15   CELLI:               Hello?
16
17   MAN:                 Yo.
18
19   CELLI:               [U/I], how are you, kid?
20
21   MAN:                 Well, disappointed. Sad.
22
23   CELLI:               What happened?
24
25   MAN:                 I’m disappointed and sad.
26
27   CELLI:               Why you disappointed and sad?
28
29   MAN:                 First of all, I spoke to your mom
30                        earlier. I FaceTimed her to explain what
31                        happened. Now I understand you’re calling
32                        because it’s, oh, you wish to accept this
33                        call or decline it because it’s from
34                        federal prison.
35
36   CELLI:               Alright, so why are you disappointed?
37
38   MAN:                 Because of the situation you are in.
39
40   CELLI:               Yeah, well, it’s my actions, I knew what
41                        I was doing, I knew what I—what I was
42                        aiming for. I knew—
43
44   MAN:                 How exactly—how exactly are you going to
45                        accomplish anything by it, where you are
46                        at right now?
47

                                Page 2 of 7
 1   CELLI:   We’ll see. I know. I know. And why are
 2            you sad?
 3
 4   MAN:     Because of where you at right now. And
 5            your mom is sad too.
 6
 7   CELLI:   Why, what did—what she look like?
 8
 9   MAN:     Just, she didn’t look happy.
10
11   CELLI:   I know. Happy Thanksgiving, by the way.
12
13   MAN:     Happy Thanksgiving to you too. I hope
14            you’re eating a lot of sausage out there.
15
16   CELLI:   What happened?
17
18   MAN:     I know you’re gonna eat a lot of sausage
19            out there. I just heard—
20
21   CELLI:   No there’s no sausage in here, dumbass.
22            [CELLI laughs]. I can’t believe you
23            actually care about me. I’m joking, I’m
24            joking, I’m joking.
25
26   MAN:     When are you getting out?
27
28   CELLI:   What happened?
29
30   MAN:     When are you getting out?
31
32   CELLI:   Well, I don’t know. You know, you fuck
33            with judges and, uh, they’re gonna fuck
34            with you, so. We’ll see what happens but
35            at the present time I’m waiting to be
36            indicted. That’s all I can tell you.
37            Where are you now?
38
39   MAN:     In my house.
40
41   CELLI:   Oh, you didn’t go anywhere?
42
43   MAN:     Later.
44
45   CELLI:   Oh. Where you going?
46
47   MAN:     My parents’, my ma and pops.

                  Page 3 of 7
 1
 2   CELLI:   Oh, okay, that’s good. Are you going to
 3            see Isaac too?
 4
 5   MAN:     Um, I don’t think so.
 6
 7   CELLI:   No?
 8
 9   MAN:     No. Last year, um, I had him         for
10            Thanksgiving so this is her year.
11
12   CELLI:   Oh. So who do you have—who do you have
13            with you? Is it Manuela or is it some—
14            Sarah?
15
16   MAN:     Nobody.
17
18   CELLI:   Come on, I know you already.
19
20   MAN:     For real.
21
22   CELLI:   So how my mother look, seriously.
23
24   MAN:     Sad.
25
26   CELLI:   She cried?
27
28   MAN:     No. But your niece and nephew were there
29            and they were asking about you but she
30            didn’t want to say where exactly you were
31            because she didn’t want them to know
32            where you were—are.
33
34   CELLI:   Oh. So you said you FaceTimed, why
35            because I wasn’t answering you? Did you
36            call me before? It’s been eight days I’ve
37            been in here.
38
39   MAN:     No, because I didn’t have any idea why I
40            hadn’t spoken to you. And I told you
41            mother, no wonder you hadn’t hit me up,
42            and bothering me about sticks and shit
43            like that and now I know why.
44
45   CELLI:   I know. Whatever. I need to leave you
46            alone, that’s what you’re trying to tell
47            me, right?

                     Page 4 of 7
 1
 2   MAN:     This motherfucker. Unbelievable.
 3
 4   CELLI:   You know I’m never gonna change.
 5
 6   MAN:     I know, but you can change your actions
 7            and how you talk to people.
 8
 9   CELLI:   But what did I say wrong?
10
11   MAN:     Look where—look where your mouth got you.
12
13   CELLI:   What’s the difference? I told a federal
14            judge he had a small dick and he needed
15            a strap on to fuck his bitch, I mean, big
16            deal. [CELLI laughs].
17
18   MAN:     I know you think it’s a joke. It’s not a
19            joke. [U/I].
20
21   CELLI:   Well, I went the right way and it didn’t
22            work so I figured I would go this way
23            and, you know, it is what it is.
24
25   MAN:     So you don’t know when you’re gonna get
26            out?
27
28   CELLI:   No, I don’t know when I’m gonna get out.
29            Right now—
30
31   MAN:     So, how is it in there?
32
33   CELLI:   Oh it’s calm, it’s federal prison. I
34            mean, it’s better than what, you know,
35            everybody is nice and it’s very calm. You
36            know, my cellmates have been cool, um,
37            everybody’s been cool. Um, you know.
38            Except for, you know, everything has been
39            fine, you know. I haven’t—I haven’t felt
40            afraid, I haven’t felt, um, you know,
41            it’s—it’s normal. I mean, besides the
42            fact, the only part that’s not normal is
43            the fact that, you know, it’s not
44            comfortable. Like everything is, all the
45            furniture is not comfortable, like the
46            bed is not really that comfortable, the
47            sheets aren’t very comfortable. You know.

                  Page 5 of 7
 1            But if it wasn’t for that, you know,
 2            there’s TV—hello?
 3
 4   MAN:     Yeah.
 5
 6   CELLI:   Yeah, there’s TV, there’s, um, you know,
 7            I can buy an MP3 player starting next
 8            week, you know. It’s, you know, there’s,
 9            you know, I get to go outside, out in the
10            fresh Brooklyn air. And, um, you know,
11            you would think that would get a lot of,
12            um, [U/I] here but there’s no [U/I] here.
13            Well, I wouldn’t try either.
14
15   MAN:     Well, you might get at Thanksgiving
16            dinner tonight. With a whole lot of
17            gravy.
18
19   CELLI:   No, [U/I] you motherfucker. Shut the fuck
20            up.
21
22   MAN:     Are you gonna call your mother?
23
24   CELLI:   I called her already. I’m gonna call her
25            later again. I called her twice already
26            today.
27
28   MAN:     Don’t you have like, do they give you
29            like a certain amount of minutes to use?
30
31   CELLI:   What happened?
32
33   MAN:     Do they give you a certain amount of
34            minutes to use?
35
36   CELLI:   Yeah, I have, um, I think it’s a hundred
37            minutes, so a hundred minutes for the
38            month. But during the month of November
39            and December there’s an extra hundred
40            minutes, so.
41
42   MAN:     Yo, hopefully you don’t have to use all
43            your minutes because you’re not going to
44            stay there, I hope.
45
46   CELLI:   Well I don’t have plans of staying, but
47            I also have, you know, I also have plans

                  Page 6 of 7
 1                 of–I also have plans of getting justice,
 2                 you know. We’ll see how it works out, see
 3                 how things progress, I don’t know what to
 4                 tell you.
 5
 6   MAN:          Yeah.
 7
 8   CELLI:        At the present time I’m here. At the
 9                 present time I have to do what I have to
10                 do. At the present time I have to keep my
11                 faith. At the present time, you know.
12
13   MAN:          Yeah, I know.
14
15   CELLI:        So, you know. Every once in a while I’ll
16                 call you and—and you’ll tell me if I got
17                 any sausage and, uh. So I’ll talk to you
18                 later, and, um, tell everybody, you know,
19                 hopefully you have a great Thanksgiving,
20                 and I’ll talk to you soon.
21
22   MAN:          Okay. Be safe.
23
24   CELLI:        Alright, alright, I will. Talk to you
25                 later.
26
27   MAN:          Okay.
28
29   CELLI:        Bye.
30
31   MAN:          Bye.
32
33   [Call ends]
34
35
36
37
38
39                            ***




                          Page 7 of 7
